DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 4, 13, 16, and 19 were amended in the reply filed July 19, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims "allow for generation of optimized travel itineraries in real time, and thus is not directed to a judicial exception."  Remarks, 7.  This merely restates the abstract idea at another level of abstraction.  It does not set forth improvements to the computer itself or another technological element.  It does not set forth any meaningful limits other than performing the abstract idea on a generic computer.  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: determining travel objectives of a user; determining context of the user; analyzing transportation related data relevant to the travel objectives of the user, wherein a utility-based analysis is performed that weighs costs versus benefits of respective transportation options relative to the travel objectives of the user and reliability scores of the respective transportation options; and outputting a travel itinerary to the user that includes an optimized transportation selection relative to the user travel objectives and user context.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel behaviors of persons by analyzing traveler needs and the options of transportation service providers (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial (including marketing or sales activities or behaviors); managing personal behavior or relationships or interactions between people).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person or travel agent using the steps of observation, evaluation, judgment, and opinion to determine an optimized transportation selection among options based on traveler objectives).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring transportation information presented to a user based on, e.g., user objectives or cost/benefit data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information about an optimized transportation selection, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (memory, processor, device, computer program product comprising a computer readable storage medium—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "components," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (memory, processor, device, computer program product comprising a computer readable storage medium—see Specification ¶¶ 0025, 81-82, 85, 92 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claim 5 introduces the additional elements of an avatar and virtual interface, and claim 9 introduces an augmented reality environment.  However, these are set forth at a high level of generality and only amount to generally linking the abstract idea to a particular technological environment.  Moreover, they are only used for tangential extra-solution outputting (i.e., an insignificant application—see MPEP 2106.05(g)).  Claims 8 and 18 introduce an artificial intelligence component and claim 10 introduces a wireless mobile device.  These are also set forth at a high level of generality and only amount to generally linking the abstract idea to a particular technological environment/field-of-use with instructions to apply it there.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (i.e., they do not describe the technical aspects of these elements in any significant detail, providing evidence that they are well-understood and conventional—see ¶ 0070 avatar, ¶ 0070 virtual interface, ¶¶ 0072-74 augmented reality component, ¶¶ 0063-65 artificial intelligence component, ¶ 0071 wireless mobile device).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over McSpadden, II, et al., U.S. Pat. Pub. No.  2019/0228347 (Reference A of the PTO-892 part of paper no. 20220414) in view of Barbera, et al., U.S. Pat. Pub. No.  2018/0046944 (Reference A of the attached PTO-892).
As per claim 1, McSpadden teaches a system, comprising: 
a memory that stores computer executable components (¶ 0051); 
a processor that executes computer executable components stored in the memory (¶ 0056); 
an objective component that determines travel objectives of a user (¶ 0018); 
a context component that determines context of the user (¶ 0018); 
an analyzer component that analyzes transportation related data relevant to the travel objectives of the user, wherein the analyzer component performs a utility-based analysis that weighs costs versus benefits of respective transportation options relative to the travel objectives of the user (¶¶ 0016, 30-32; and 
an optimization component that outputs a travel itinerary to the user that includes an optimized transportation selection relative to the user travel objectives and user context (¶ 0018).
McSpadden does not explicitly teach analyzing reliability scores of the respective transportation options; which is taught by Barbera (¶ 0261).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Barbera—namely, because certain transportation modes might not be appropriate for certain events.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches a classification component that classifies the transportation data (¶¶ 0037, 43).
As per claim 3, McSpadden in view of Barbera teaches claim 2 as above.  McSpadden further teaches a scoring component that dynamically generates for the user a qualitative score of the transportation options from classified subsets of the transportation data (¶¶ 0031, 33, 43).
As per claim 4, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches the optimization component factors financial costs of respective transportation options and cost of the user being late to a destination (¶¶ 0016, 24).
As per claim 6, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches an integration component that integrates the system with other visualization tools (¶ 0035).
As per claim 7, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches the analyzer component employs crowdsourced data to facilitate analysis of the transportation options (¶ 0025—based on prior trips of other users of the booking system).
As per claim 8, McSpadden in view of Barbera teaches claim 3 as above.  McSpadden further teaches an artificial intelligence component that facilitates the determination of the qualitative score (¶¶ 0027-28, 31, see also ¶ 0041—machine-learned algorithms).
As per claim 10, McSpadden in view of Barbera teaches claim 6 as above.  McSpadden further teaches the integration component dynamically transitions and executes the system on a wireless mobile device (¶¶ 0047, 61).
As per claims 13-18, McSpadden in view of Barbera teaches a computer-implemented method comprising: steps performing the functions of analogous claims 1-4 and 7-8 (see citations and obviousness rationale above). 
As per claims 19-20, McSpadden in view of Barbera teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: perform the functions of analogous claims 1-3 (see citations and obviousness rationale above).

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McSpadden, II, et al. in view of Barbera, et al. as applied to claim 1 above, further in view of Borucki, et al., U.S. Pat. Pub. No.  2014/0278605 (Reference B of the PTO-892 part of paper no. 20220414).
As per claim 5, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches a component that provides the optimized itinerary to the user through a virtual interface (¶ 0061).  McSpadden does not explicitly teach an avatar component that generates an avatar; which is taught by Borucki (Fig. 4A; ¶¶ 0046, 60).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Borucki—namely, to facilitate interaction.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 11, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden does not explicitly teach the optimization component dynamically revises the itinerary based on an event; which is taught by Borucki (¶¶ 0070-71).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Borucki—namely, to respond to travel interruptions.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 12, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden does not explicitly teach a scheduling component that automatically books respective transportation options output by the optimization component; which is taught by Borucki (¶¶ 0067, 71).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Borucki—namely, to lessen the traveler's burden in choosing a transportation option.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McSpadden, II, et al. in view of Barbera, et al. as applied to claim 1 above, further in view of Simpson, et al., U.S. Pat. Pub. No.  2019/0228351 (Reference C of the PTO-892 part of paper no. 20220414). 
As per claim 9, McSpadden in view of Barbera teaches claim 1 as above.  McSpadden further teaches a visualization component that facilitates visualizing output from the optimization component (¶ 0035).  McSpadden does not explicitly teach visualizing in an augmented realty environment; which is taught by Simpson (¶¶ 0046-47).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Simpson—namely, to enhance the visual output.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628